DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 08/17/2022 has been entered.

Status of Claims
Claims 1-3, 6, 8-10, 13 and 15-17 are amended.
Claims 4-5, 7, 11-12, 14 and 18-20 are canceled.
Claims 1-3, 6, 8-10, 13 and 15-17 are pending.

Response to Remarks
35 U.S.C. § 101
Applicant contends that the inquiry into the abstraction of Applicant’s claims should end at Step 2A Prong One of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) as Applicant’s amended claims do not fall into any of the enumerated groupings and therefore cannot be abstract. Examiner respectfully disagrees. The amended claims recite (i.e., sets forth or describes) an abstract idea of prioritizing a ledger of planned payment transactions. Specifically, but for the additional elements, the claims under their broadest reasonable interpretation recite limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas because the claims recite a process that deals with fundamental economic principles or practices, as well as commercial or legal interactions. For instance, the claimed prioritization of planned payments on a ledger by freezing unpaid amounts is an example of fundamental economic principles or practices because it involves the mitigation of risk of planned payments based upon a determined priority. Additionally, the claimed prioritization of planned payments on a ledger by freezing unpaid amounts is an example of commercial or legal interactions because it involves business relations of planning of payments. Accordingly, this contention is unpersuasive.
Applicant contends the invention enables the blockchain network to process blockchain transactions in a different order in which they are received which is a clear practical application. Examiner respectfully disagrees. The additional elements “blockchain” generally links the use of the judicial exception to a particular technological environment, that being of blockchain ledgers. Additionally, transaction prioritization is not an improvement in the functioning of computers, nor technology, nor a technical field, but rather is merely an improvement in a judicial exception itself. Accordingly, this contention is unpersuasive.
Applicant also contends the claims provide an unconventional solution to the problem of triggering notifications to interested parties when a file is updated. Examiner respectfully disagrees. First, the claims fail to reflect triggering notifications to interested parties. And second, notifying interested parties is not an improvement in the functioning of computers, nor technology, nor a technical field, but rather at best is merely an improvement in a judicial exception itself. Accordingly, this contention is unpersuasive.
Accordingly, this ground of rejection is maintained.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 6, 8-10, 13 and 15-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

The claims have been evaluated for patent subject matter eligibility under 35 U.S.C. 101 using the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).

Claims 1-3 and 6:
Step 1
Claims 1-3 and 6 are directed to a computer-implemented method (i.e. process). Therefore, these claims fall within the four statutory categories of invention.

Step 2A Prong One
Claim 1 recites (i.e., sets forth or describes) an abstract idea of prioritizing a ledger of planned payment transactions. Specifically, but for the additional elements, claim 1 under its broadest reasonable interpretation recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas because the claim recites a process that deals with fundamental economic principles or practices, as well as commercial or legal interactions. For instance, the claimed prioritization of planned payments on a ledger by freezing unpaid amounts is an example of fundamental economic principles or practices because it involves the mitigation of risk of planned payments based upon a determined priority. Additionally, the claimed prioritization of planned payments on a ledger by freezing unpaid amounts is an example of commercial or legal interactions because it involves business relations of planning of payments. More specifically, the following underlined claim elements recite abstract ideas while the non-underlined claim elements recite additional elements according to MPEP 2106.04(a). 
receiving a new blockchain transaction that is yet to be committed to a blockchain ledger and that is associated with an account during a transaction commitment procedure
determining a priority of the new blockchain transaction based on a plurality of blockchain transactions which have already been committed to the blockchain ledger and signed by blockchain participants, wherein the plurality of blockchain transactions include planned payments which have not been paid from the account
identifying a subset of blockchain transactions among the plurality of blockchain transactions which have already been committed which have lower priority than the new blockchain transaction based on the determined priority of the new blockchain transaction
freezing a portion of an unpaid amount of the subset of blockchain transactions based on a lock script and validating the new blockchain transaction based on the frozen portion of the unpaid amount of the subset of blockchain transactions
committing the validated new blockchain transaction to the blockchain ledger

Step 2A Prong Two
Claim 1 as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application. First, the non-underlined additional elements above merely serve as a tool to perform the abstract idea. Further, the additional elements “blockchain” generally links the use of the judicial exception to a particular technological environment, that being of blockchain ledgers. Additionally, regarding the specification and claims, there is no improvement in the functioning of a computer or an improvement to other technology or technical field present, there is no applying or using the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition present, there is no implementing the judicial exception with or using the judicial exception in conjunction with a particular machine or manufacture that is integral to the claim present, there is no effecting a transformation or reduction of a particular article to a different state or thing present, and there is no applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment present such that the claim as a whole is more than a drafting effort designed to monopolize the exception. 

Step 2B
The additional elements, taken individually and in combination, do not result in claim 1, as a whole, amounting to significantly more than the judicial exception. As discussed previously with respect to Step 2A, the additional elements merely serve as a tool to perform an abstract idea and generally link the use of the judicial exception to a particular technological environment. Therefore, the claim does not provide an inventive concept, and thus, is not patent eligible.

Dependent Claims
Claims 2-3 and 6 have also been analyzed according to the 2019 PEG. However, the subject matter of these claims also fails to recite patent eligible subject matter for the following reasons:
Claim 2 further recites the abstract idea of prioritizing a ledger of planned payment transactions. In other words, it recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas. Claim 2 recites the additional element of “blockchain”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it generally links the use of the judicial exception to a particular technological environment, that being of blockchain ledgers.
Claim 3 further recites the abstract idea of prioritizing a ledger of planned payment transactions. In other words, it recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas. Claim 3 recites the additional element of “blockchain”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it generally links the use of the judicial exception to a particular technological environment, that being of blockchain ledgers.
Claim 6 further recites the abstract idea of prioritizing a ledger of planned payment transactions. In other words, it recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas. Claim 6 recites the additional element of “blockchain”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it generally links the use of the judicial exception to a particular technological environment, that being of blockchain ledgers.

Claims 8-10 and 13:
Step 1
Claims 8-10 and 13 are directed to a computer-implemented apparatus (i.e. machine). Therefore, these claims fall within the four statutory categories of invention.

Step 2A Prong One
Claim 8 recites (i.e., sets forth or describes) an abstract idea of prioritizing a ledger of planned payment transactions. Specifically, but for the additional elements, claim 8 under its broadest reasonable interpretation recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas because the claim recites a process that deals with fundamental economic principles or practices, as well as commercial or legal interactions. For instance, the claimed prioritization of planned payments on a ledger by freezing unpaid amounts is an example of fundamental economic principles or practices because it involves the mitigation of risk of planned payments based upon a determined priority. Additionally, the claimed prioritization of planned payments on a ledger by freezing unpaid amounts is an example of commercial or legal interactions because it involves business relations of planning of payments. More specifically, the following underlined claim elements recite abstract ideas while the non-underlined claim elements recite additional elements according to MPEP 2106.04(a). 
a processor configured to:
receive a new blockchain transaction that is yet to be committed to a blockchain ledger and that is associated with an account during a transaction commitment procedure
determine a priority of the new blockchain transaction based on of a plurality of blockchain transactions which have already been committed to the blockchain ledger and signed by blockchain participants, wherein the plurality of blockchain transactions include planned payments which have not been paid from the account
identify a subset of blockchain transactions among the plurality of blockchain transactions which have already been committed which have lower priority than the new blockchain transaction based on the determined priority of the new blockchain transaction
freeze a portion of an unpaid amount of the subset of blockchain transactions based on a lock script and validate the new blockchain transaction based on the frozen portion of the unpaid amount of the subset of blockchain transactions
commit the new blockchain transaction to the blockchain ledger

Step 2A Prong Two
Claim 8 as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application. First, the non-underlined additional elements above merely serve as a tool to perform the abstract idea. Further, the additional elements “blockchain” generally links the use of the judicial exception to a particular technological environment, that being of blockchain ledgers. Additionally, regarding the specification and claims, there is no improvement in the functioning of a computer or an improvement to other technology or technical field present, there is no applying or using the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition present, there is no implementing the judicial exception with or using the judicial exception in conjunction with a particular machine or manufacture that is integral to the claim present, there is no effecting a transformation or reduction of a particular article to a different state or thing present, and there is no applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment present such that the claim as a whole is more than a drafting effort designed to monopolize the exception. 

Step 2B
The additional elements, taken individually and in combination, do not result in claim 8, as a whole, amounting to significantly more than the judicial exception. As discussed previously with respect to Step 2A, the additional elements merely serve as a tool to perform an abstract idea and generally link the use of the judicial exception to a particular technological environment. Therefore, the claim does not provide an inventive concept, and thus, is not patent eligible.

Dependent Claims
Claims 9-10 and 13 have also been analyzed according to the 2019 PEG. However, the subject matter of these claims also fails to recite patent eligible subject matter for the following reasons:
Claim 9 further recites the abstract idea of prioritizing a ledger of planned payment transactions. In other words, it recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas. Claim 9 recites the additional element of “blockchain”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it generally links the use of the judicial exception to a particular technological environment, that being of blockchain ledgers.
Claim 10 further recites the abstract idea of prioritizing a ledger of planned payment transactions. In other words, it recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas. Claim 10 recites the additional element of “blockchain”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it generally links the use of the judicial exception to a particular technological environment, that being of blockchain ledgers.
Claim 13 further recites the abstract idea of prioritizing a ledger of planned payment transactions. In other words, it recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas. Claim 13 recites the additional element of “blockchain”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it generally links the use of the judicial exception to a particular technological environment, that being of blockchain ledgers.

Claims 15-17:
Step 1
Claims 15-17 are directed to a non-transitory computer-readable storage medium (i.e. manufacture). Therefore, these claims fall within the four statutory categories of invention.



Step 2A Prong One
Claim 15 recites (i.e., sets forth or describes) an abstract idea of prioritizing a ledger of planned payment transactions. Specifically, but for the additional elements, claim 15 under its broadest reasonable interpretation recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas because the claim recites a process that deals with fundamental economic principles or practices, as well as commercial or legal interactions. For instance, the claimed prioritization of planned payments on a ledger by freezing unpaid amounts is an example of fundamental economic principles or practices because it involves the mitigation of risk of planned payments based upon a determined priority. Additionally, the claimed prioritization of planned payments on a ledger by freezing unpaid amounts is an example of commercial or legal interactions because it involves business relations of planning of payments. More specifically, the following underlined claim elements recite abstract ideas while the non-underlined claim elements recite additional elements according to MPEP 2106.04(a). 
A non-transitory computer readable storage medium storing one or more instructions that when executed by a processor cause the processor to perform:
receiving a new blockchain transaction that is yet to be committed to a blockchain ledger and that is associated with an account during a transaction commitment procedure
determining a priority of the new blockchain transaction based on a plurality of blockchain transactions which have already been committed to the blockchain ledger and signed by blockchain participants, wherein the plurality of blockchain transactions include planned payments which have not been paid from the account
identifying a subset of blockchain transactions among the plurality of blockchain transactions which have already been committed which have lower priority than the new blockchain transaction based on the determined priority of the new blockchain transaction
freezing a portion of an unpaid amount of the subset of blockchain transactions based on a lock script and validating the new blockchain transaction based on the frozen portion of the unpaid amount of the subset of blockchain transactions
committing the new blockchain transaction to the blockchain ledger

Step 2A Prong Two
Claim 15 as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application. First, the non-underlined additional elements above merely serve as a tool to perform the abstract idea. Further, the additional elements “blockchain” generally links the use of the judicial exception to a particular technological environment, that being of blockchain ledgers. Additionally, regarding the specification and claims, there is no improvement in the functioning of a computer or an improvement to other technology or technical field present, there is no applying or using the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition present, there is no implementing the judicial exception with or using the judicial exception in conjunction with a particular machine or manufacture that is integral to the claim present, there is no effecting a transformation or reduction of a particular article to a different state or thing present, and there is no applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment present such that the claim as a whole is more than a drafting effort designed to monopolize the exception. 

Step 2B
The additional elements, taken individually and in combination, do not result in claim 15, as a whole, amounting to significantly more than the judicial exception. As discussed previously with respect to Step 2A, the additional elements merely serve as a tool to perform an abstract idea and generally link the use of the judicial exception to a particular technological environment. Therefore, the claim does not provide an inventive concept, and thus, is not patent eligible.

Dependent Claims
Claims 16-17 have also been analyzed according to the 2019 PEG. However, the subject matter of these claims also fails to recite patent eligible subject matter for the following reasons:
Claim 16 further recites the abstract idea of prioritizing a ledger of planned payment transactions. In other words, it recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas. Claim 16 recites the additional element of “blockchain”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it generally links the use of the judicial exception to a particular technological environment, that being of blockchain ledgers.
Claim 17 further recites the abstract idea of prioritizing a ledger of planned payment transactions. In other words, it recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas. Claim 17 recites the additional element of “blockchain”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it generally links the use of the judicial exception to a particular technological environment, that being of blockchain ledgers.

Allowable Subject Matter
Claims 1-3, 6, 8-10, 13 and 15-17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101 set forth in this Office action. The closest prior art of record is WO 2016/164310 A1 to Wilson et al. (hereinafter “Wilson”). Wilson teaches:
receiving a new blockchain transaction that is yet to be committed to a blockchain ledger and that is associated with an account during a transaction commitment procedure (para 80)
determining a priority of the new blockchain transaction based on a plurality of blockchain transactions which have already been committed to the blockchain ledger and signed by blockchain participants, wherein the plurality of blockchain transactions include planned payments which have not been paid from the account (Fig.8; paras 43-44, 90)
committing the validated new blockchain transaction to the blockchain ledger (para 43)
Therefore, the prior art does not teach, neither singly nor in combination the following:
identifying a subset of blockchain transactions among the plurality of blockchain transactions which have already been committed which have lower priority than the new blockchain transaction based on the determined priority of the new blockchain transaction
freezing a portion of an unpaid amount of the subset of blockchain transactions based on a lock script and validating the new blockchain transaction based on the frozen portion of the unpaid amount of the subset of blockchain transactions

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ari Shahabi whose telephone number is (571)272-2565. The examiner can normally be reached M-F: 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 571-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Ari Shahabi/Examiner, Art Unit 3685